MOTION TO REMAND
YELVERTON, Judge.
The mover-appellee, P.T.B., Inc., seeks to remand this case to the trial court in order to traverse the defendants’-appellants’ right to proceed in forma pauperis.
Judgment was rendered and signed in open court on November 17, 1986 finding the defendants, Joseph and Helen Fonte-not, liable to the plaintiff in the amount of seven hundred ninety nine and 02/100 dollars ($799.02). The defendants filed a motion and order for appeal on December 15, 1986. The same order contains a motion to proceed without giving bond or paying costs, pursuant to LSA-C.C.P. arts. 5181-5188, the forma pauperis codal articles. Subsequently, the mover filed the instant motion to remand on December 23, 1986.
Once an appeal is granted in forma pau-peris, the proper remedy to traverse the affidavits of poverty or the applicant’s right to exercise the privilege, is to timely apply to the appellate court to remand the case for that purpose. Doyle v. Aetna Life and Casualty Co., 309 So.2d 803 (La.App. 3 Cir.1974) and cases cited therein.
MOTION GRANTED AND CASE REMANDED.